DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of October 23, 2020.  Claims 1-17 are presented for examination, with Claim 1 being the only one in independent form.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 11/19/2019. It is noted, however, that applicant has not filed a certified copy of the 102019000021627 application as required by 37 CFR 1.55.
Receipt is acknowledged of the certified copy of 102019000019664 application filed in Italy on 10/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0323065 (“Hultermans”).
	Regarding Claim 1, Hultermans discloses a lighting apparatus (Figs. 1-3, Abstract) comprising: 
	a light-radiation generator (204, 210 in Fig. 2; [0029]) configured to project a lighting beam towards a lighting space (audience area 106, 108; [0042]), the lighting space including at least one undesired lighting zone ([0038]); 
	a motorization of the light-radiation generator configured to move the lighting beam of the light- radiation generator (pan and tilt; [0054], lines 9-16), wherein the lighting beam of the light-radiation generator is configured to scan said lighting space (step 702 in Fig. 7; [0057]), the motorization of the light-radiation generator being controllable as a function of scanning- control signals received at the lighting apparatus (step 704 in Fig. 7; [0058]-[0059]); 
	driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) configured to control emission of the lighting beam of the light-radiation generator ([0054]; [0065]-[0066]); and
	processing circuitry (504 in Fig. 5; [0041]) configured to sense the scanning-control signals received at the lighting apparatus and a scanning position of the lighting beam of the light-radiation generator ([0042]); 
	wherein the processing circuitry is configured to control, as a result of the detection of scanning-control signals received at the lighting apparatus leading the lighting beam of the light-radiation generator to being brought into said at least one or the driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) to contain projection of the lighting beam of the light-radiation generator directed towards said at least one undesired lighting zone of said lighting space ([0049]; Fig. 7; [0064]-[0065]).

	Regarding Claim 2, Hultermans further discloses wherein said processing circuitry (504 in Fig. 5; [0041]) is further configured to: 
	sense (using sensors 510) said scanning-control signals received at the lighting apparatus, said scanning-control signals comprising signals indicative of the position of at least one light-sensitive device in said lighting space ([0042]); and 
	control the movement of the motorization and/or the driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) to contain projection of the lighting beam of the light-radiation generator directed towards said at least one light-sensitive device ([0049]);
	wherein the control occurs based on the detection of said signals indicative of the position of at least one light-sensitive device in said lighting space ([0050]-[0053]).

	Regarding Claim 3, Hultermans further discloses wherein said processing circuitry (504 in Fig. 5; [0041]) is configured to contain projection of the lighting beam of the light- radiation generator directed towards said at least one undesired lighting zone of said lighting space by reducing the intensity of the lighting beam of the light-radiation generator ([0051]-[0053]).

one of: 
	deactivation of the light-radiation generator; 
	dimming applied to the lighting beam of the light- radiation generator; 
	variation of the emission spectrum of the light- radiation generator; 
	variation of the apparent size of the light- radiation generator; and 
	variation of the diameter and/or of the intensity profile of the lighting beam of the light-radiation generator ([0051]-[0054]).

	Regarding Claim 5, Hultermans further discloses wherein said processing circuitry (504 in Fig. 5; [0041]) is configured to contain projection of the lighting beam of the light- radiation generator directed towards at least one portion of said at least one undesired lighting zone by reducing the intensity of the lighting beam of the light-radiation generator and deactivating the light- radiation generator with reduced beam intensity at said at least one portion of said at least one undesired lighting zone ([0047]; [0051]-[0052]).

	Regarding Claim 6, Hultermans further discloses wherein said processing circuitry (504 in Fig. 5; [0041]) is configured to contain projection of the lighting beam directed towards said at least one undesired lighting zone of said lighting space by countering movement of the lighting beam of the light-radiation generator leading the 

	Regarding Claim 7, Hultermans further discloses wherein the motorization of the light-radiation generator is configured to vary at least one of the pan and the tilt of the lighting beam of the light- radiation generator based on scanning-control signals received at the lighting apparatus ([0054], lines 11-16, in particular).

	Regarding Claim 8, Hultermans further discloses a memory circuitry (530 in Fig. 5) configured to store therein at least one pair of boundary values of said at least one undesired lighting zone of said lighting space ([0059]).

	Regarding Claim 9, Hultermans further discloses wherein the motorization and the driving circuitry of the light-radiation generator as well as said processing circuitry, are integrated in a single device with the light-radiation generator (504 in Fig. 5; [0054]; [0077]).

	Regarding Claim 10, Hultermans further discloses at least one lighting apparatus according to claim 1, and lighting-control circuitry (Fig. 5) configured to send primary scanning-control signals over a transmission channel to said at least one lighting apparatus, wherein the scanning-control signals received at the lighting apparatus result from the propagation of said primary scanning-control signals over said transmission channel (Fig. 5; [0044]; [0041]).

	Regarding Claim 11, Hultermans further discloses at least one light-sensitive device in said lighting space (sensors 510 in Fig. 5), said at least one light-sensitive device being configured to send to said processing circuitry (504) signals indicative of the position of said at least one light-sensitive device in said lighting space ([0042]), 
	wherein said processing circuitry (504) is configured to: 
	sense said signals indicative of the position of at least one light-sensitive device in said lighting space ([0042]); and 
	control the movement of the motorization and/or the driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) of the light-radiation generator to contain projection of the lighting beam of the light-radiation generator directed towards said at least one light-sensitive device based on the detection of said signals indicative of the position of at least one light-sensitive device in said lighting space ([0042]; [0054], lines 1-16; [0059]).

	Regarding Claim 12, Hultermans further discloses a method for operating a lighting apparatus according to claim 1, the method comprising: 
	activating said processing circuitry (504 in Fig. 5; [0041]) for sensing scanning-control signals received at the lighting apparatus and the scanning position of the lighting beam of the light-radiation generator 9[0042]); and 
	controlling the movement of the motorization and/or the driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) of the light-radiation generator; wherein the processing circuitry contains projection of the lighting beam of the light-radiation generator directed towards said at least one undesired lighting zone of said lighting 

	Regarding Claim 13, Hultermans further discloses wherein prior to sensing scanning-control signals received at the lighting apparatus and the scanning position of the lighting beam of the light-radiation generator, reading at least one pair of boundary values of said at least one undesired lighting zone of said lighting space stored in the lighting apparatus (in memory 530 of Fig. 5; [0059]).

	Regarding Claim 14, Hultermans further discloses wherein defining said at least one undesired lighting zone of said lighting space based on said at least one pair of boundary values ([0059]) as either: 
	a portion of said lighting space lying between said boundary values of said at least one pair of boundary values, or 
	a portion of said lighting space that lies outside said boundary values of said at least one pair of boundary values ([0047]).

	Regarding Claim 15, Hultermans further discloses wherein said driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) activates the light-radiation generator during a testing phase based on said at least one pair of boundary values ([0059]; [0067]): 


	Regarding Claim 16, Hultermans further discloses wherein said driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) activates the light-radiation generator with reduced intensity of emission during the testing phase (Fig. 7; [0059]-[0064]).

	Regarding Claim 17, Hultermans further discloses a non-transitory computer readable medium storing a program causing a computer to execute a program product, loadable into a memory of the processing circuitry ([0077]) of the lighting apparatus according to claim 1 and comprises instructions that, when the product is executed by said processing circuitry, cause the processing circuitry to carry out the method comprising: 
	activating said processing circuitry (504 in Fig. 5; [0041]) for sensing scanning-control signals received at the lighting apparatus and the scanning position of the lighting beam of the light-radiation generator 9[0042]); and 
	controlling the movement of the motorization and/or the driving circuitry (508+516 driving lights 514 in Fig. 5; [0054]) of the light-radiation generator; wherein the processing circuitry contains projection of the lighting beam of the light-radiation generator directed towards said at least one undesired lighting zone of said lighting space based on a detection of scanning-control signals received at the lighting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2014/0301078 (“Gordin”) relates to a system for independently aiming and cutoff steps to illuminate a target area.
	U.S. Patent Publication No. 2019/0376844 (“Petricek”) relates to a method for calibrating a rotatable and pivotable piece of technical stage equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844